


110 HR 7078 IH: Prevention, Awareness, and Research of

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7078
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Kennedy
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To increase awareness of and research on autoimmune
		  diseases, which are a major women’s health problem, affect as many as 23.5
		  million Americans, and encompass more than 100 interrelated diseases, such as
		  lupus, multiple sclerosis, rheumatoid arthritis, Sjögren’s syndrome,
		  polymyositis, pemphigus, myasthenia gravis, Wegener’s granulomatosis,
		  psoriasis, celiac disease, autoimmune platelet disorders, scleroderma, alopecia
		  areata, vitiligo, autoimmune thyroid disease, and sarcoidosis, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention, Awareness, and Research of
			 Autoimmune Diseases Act of 2008.
		2.FindingsThe Congress finds as follows:
			(1)The National
			 Institutes of Health estimates that between 14 and 23.5 million Americans have
			 an autoimmune disease and the prevalence is rising. Seventy-five percent of
			 those afflicted are women with most cases occurring during the childbearing
			 years.
			(2)Researchers have
			 identified more than 100 autoimmune diseases and suspect at least 40 additional
			 disorders of having an autoimmune basis.
			(3)Autoimmune
			 diseases are chronic and can be life-threatening, ranking in the top 10 causes
			 of death in children and women in all age groups up to 64 years of age.
			(4)Early diagnosis of
			 and commencement of treatment for autoimmune diseases can prevent or reduce
			 serious organ damage, disability, and death. According to a study conducted by
			 the American Autoimmune Related Diseases Association, more than half of those
			 with an autoimmune disease suffered for 4 years and visited 4 doctors before
			 obtaining a diagnosis, and 44.6 percent of women were told they were chronic
			 complainers or too concerned with their health prior to being diagnosed.
			(5)A
			 close genetic relationship exists among autoimmune diseases, explaining
			 clustering in individuals and families as well as common pathways for disease
			 development.
			(6)The rapidly
			 evolving field of epigenetics has shown that environmental factors can cause
			 genes to be turned on or turned off. Differing
			 exposures to environmental factors can result in differing patterns of
			 autoimmune expression.
			(7)Frequently used
			 immunosuppressant treatments lead to devastating long-term side effects. Those
			 with autoimmune diseases lack effective treatments.
			(8)The Institute of
			 Medicine reports that the United States is behind other countries in research
			 into immune system self-recognition, the process involved in autoimmune
			 diseases.
			(9)Understanding how
			 to modulate immune system activity will benefit transplant recipients, cancer
			 patients, AIDS patients, and infectious disease patients.
			(10)The National
			 Institutes of Health estimates that annual direct health care costs for
			 autoimmune disease are in the range of $100,000,000,000.
			(11)Lack of awareness
			 on the part of the public and health care professionals contributes to
			 patients’ extreme difficulty in obtaining a correct diagnosis, and lack of
			 effective treatments. Despite the prevalence of autoimmune diseases, public
			 awareness remains low. According to a Roper study, only 5.5 percent of
			 Americans can even name an autoimmune disease and 29 percent incorrectly
			 identify AIDS as an autoimmune disease. Awareness is lowest among adults ages
			 18 to 34, the age group most likely to develop an autoimmune disease.
			(12)Examples of
			 autoimmune diseases include lupus, multiple sclerosis, rheumatoid arthritis,
			 Sjögren’s syndrome, polymyositis, pemphigus, myasthenia gravis, Wegener’s
			 granulomatosis, psoriasis, celiac disease, autoimmune platelet disorders,
			 scleroderma, alopecia areata, vitiligo, autoimmune thyroid disease, and
			 sarcoidosis.
			(13)Lupus can affect
			 many parts of the body, including joints, skin, kidneys, heart, lungs, blood
			 vessels, and brain. At least 1,500,000 Americans have a form of lupus, 9 out of
			 10 of these Americans are women, and 80 percent of all newly diagnosed cases of
			 lupus are among women of childbearing age. According to a Lupus Foundation of
			 America survey, more than half of the people with lupus suffered for 4 or more
			 years and visited 3 or more doctors before obtaining a diagnosis of lupus.
			 About 1 out of 5 lupus sufferers receives disability payments, costing the
			 Government several billion dollars each year for Social Security disability
			 benefits, lost taxes, and medical care provided through Medicare and Medicaid.
			 The average annual cost of medical treatment for an individual with lupus is
			 $6,000 to $10,000; for some people, medical costs may exceed several thousand
			 dollars every month. Early diagnosis of and commencement of treatment for lupus
			 can prevent or reduce serious organ damage, disability, and death.
			(14)In multiple
			 sclerosis (MS), the immune system attacks the protective coating around the
			 nerves. The damage affects the brain or spinal cord and interferes with the
			 nerve pathways, causing muscular weakness, loss of coordination, and visual and
			 speech problem. Multiple sclerosis is a chronic and often disabling disease of
			 the central nervous system which often first appears in people who are 20 to 50
			 years of age, with lifelong physical and emotional effects. Multiple sclerosis
			 is twice as common in women as in men. An estimated 400,000 individuals have
			 multiple sclerosis nationally. According to the Multiple Sclerosis Society, the
			 average annual cost of multiple sclerosis to each affected individual is
			 approximately $57,000, and the total cost can exceed $3,000,000 over an
			 individual’s lifetime. The annual cost of treating all people who suffer from
			 multiple sclerosis in the United States is approximately
			 $20,000,000,000.
			(15)Four million
			 Americans suffer from Sjögren’s syndrome, a serious autoimmune disease. Ninety
			 percent of those with Sjögren’s syndrome are women. Sjögren’s affects all races
			 and ethnic groups. Hallmark symptoms of Sjögren’s include dry eyes and dry
			 mouth, which can lead to corneal abrasions and blindness and loss of teeth if
			 not recognized and treated and affect a persons’ ability to eat, swallow, and
			 digest food. Sjögren’s syndrome is a systemic disease that can affect any body
			 organ or system, cause extreme fatigue and pain, and lead to development of
			 non-Hodgkin’s B-cell lymphoma and heart block in babies born to mothers with
			 Sjögren’s syndrome. Sjögren’s syndrome is frequently misdiagnosed because of
			 lack of recognition and physician education. According to the Sjögren’s
			 Syndrome Foundation, the average time for those who do obtain a correct
			 diagnosis is 6.3 years after the onset of symptoms and active attempt to obtain
			 a diagnosis.
			(16)In rheumatoid
			 arthritis, the immune system attacks the linings of the joints resulting in
			 joint pain, stiffness, swelling, and destruction. Among the 2,100,000 people
			 with rheumatoid arthritis in the United States, women outnumber men 3 to 1.
			 According to the Arthritis Foundation, total direct costs of rheumatoid
			 arthritis, including money spent on treatments, hospitalizations, medications,
			 transportation, and specialist aids, are approximately $1,200,000,000 each
			 year. The average medical care expenditures over the course of a rheumatoid
			 arthritis patient’s lifetime is $225,000 to $370,000.
			(17)Systemic
			 sclerosis affects approximately 240 individuals per million, and an estimated
			 300,000 are affected by all forms of scleroderma in the United States.
			 Scleroderma strikes more women than men, with an overall ratio of approximately
			 4 to 1. Scleroderma is a chronic, often progressive autoimmune disease. The
			 disease, which literally means hard skin, can cause thickening
			 and tightening of the skin, as well as fibrosis of the internal organs,
			 including the lungs, heart, kidneys, and gastrointestinal tract. Scleroderma
			 can be life threatening. The Scleroderma Foundation estimates the direct and
			 indirect costs of systematic sclerosis in the United States to be
			 $1,500,000,000, the value of lifetime earnings lost to be $300,000 per systemic
			 sclerosis death, and direct costs at $4,731 per patient annually.
			(18)Myasthenia gravis is an autoimmune
			 neuromuscular disease which affects the skeletal muscles and is characterized
			 by muscular weakness which is the result of a disturbance of the neuromuscular
			 transmission. Certain muscles are more frequently involved, and these include
			 the muscles that control eye movement, eyelids, chewing, swallowing, coughing,
			 and facial expression. Muscles that control breathing and movement of the arms
			 and legs may also be affected. Approximately 40 to 50 percent of individuals
			 with myasthenia gravis experience vision problems at the time of diagnosis, and
			 up to 90 percent experience such problems in the disease’s lifetime. About 40
			 to 50 percent of patients experience generalized myasthenia gravis affecting
			 the muscles of the trunk or limbs, which may result in impaired breathing. The
			 prevalence of myasthenia gravis in the Untied States is estimated at
			 approximately 36,000 cases. However, myasthenia gravis is probably
			 underdiagnosed, and the prevalence is probably higher. Previous studies have
			 shown that women are more often affected than men; however, now it seems that
			 males over 50 are more often affected. The most common age at onset is before
			 age 40 in women and after age 50 in men. Treatment for myasthenia gravis can
			 cost up to $524 per month per prescription. Various surgeries can cost up to
			 $6,000.
			(19)Wegener’s granulomatosis (WG) strikes 1 in
			 every 20,000 to 30,000 people. The disease can occur at any age, although peak
			 occurrence is in the 4th or 5th decade of life. Males and females are affected
			 equally. Wegener’s granulomatosis is a rare form of vasculitis, a disease
			 characterized by inflammation of blood vessel walls which can damage vital
			 organs by restricting blood flow. Wegener’s granulomatosis primarily affects
			 the respiratory tract (sinus, nose, trachea, and lungs) and the kidneys and may
			 involve the joints, eyes, and skin. According to the Wegener’s Granulomatosus
			 Association, patients experience a 26 percent reduction in income within the
			 first year of diagnosis, or $9,700,000 per year in lost income total for all
			 Wegener’s patients. A 1998 survey of Wegener’s patients showed costs of $33,517
			 per patient per year.
			(20)In immune thrombocytopenic purpura (ITP),
			 the body mounts an autoimmune attack against platelets, particles in the blood
			 essential for clotting. People with immune thrombocytopenic purpura are prone
			 to spontaneous hemorrhages, potentially in the brain and other vital organs.
			 According to the Platelet Disorders Support Association, treating immune
			 thrombocytopenic purpura costs from several thousand to hundreds of thousands
			 of dollars per year, depending on the severity of the case and response to
			 treatments. Immune thrombocytopenic purpura is a diagnosis of exclusion. Many
			 other diseases and conditions present with low platelets and can be confused
			 with immune thrombocytopenic purpura.
			(21)According to the
			 National Alopecia Areata Foundation, over 4,500,000 Americans have alopecia
			 areata, alopecia totalis, or alopecia universalis, or 1.7 percent of any given
			 population. While children are affected most frequently, alopecia areata occurs
			 in all ages and ethnicities and in males and females. Alopecia areata results
			 in hair loss, with many people losing all hair over their entire body,
			 including eyebrows and eyelashes and the hair on their head. This leads to loss
			 of self-esteem and filtering protection from the elements and cold. Denting and
			 stripping of nails can also occur along with complete nail loss. Since no
			 approved treatments exist for alopecia areata, insurance companies fail to
			 recognize its seriousness and do not cover treatments that could affect the
			 disease’s course. Treatments are often paid for by patients or not
			 administered. Diagnosis is difficult because of lack of knowledge, especially
			 among pediatricians and general practitioners who would refer patients to
			 specialists. The International Pemphigus Foundation estimates the incidence of
			 pemphigus and pemphigoid as between 1 and 5 people per hundred thousand. These
			 diseases affect all races and ethnic groups. Pemphigus and pemphigoid are a
			 group of chronic, rare autoimmune blistering diseases of the skin or mucous
			 membranes. They are characterized by painful, burn-like blisters or lesions
			 covering much of the body that do not heal, and they can cause serious
			 infection, difficulty swallowing, and, with cicatricial pemphigoid (CP),
			 blindness. If untreated, pemphigus is usually fatal.
			(22)Polymyositis is
			 an autoimmune disease that causes inflammation of the small and medium-sized
			 arteries and leads to problems in the muscles, joints, intestines, nerves,
			 kidney, and skin. Myositis is a neuromuscular autoimmune disease affecting
			 about 50,000 Americans. Because it is rare and not easily detectable,
			 individuals with myositis are often misdiagnosed. It is common for those with
			 myositis to go either undiagnosed or misdiagnosed for several years before
			 getting a correct diagnosis. The efficacy of treatment is diminished by delayed
			 diagnoses and the resulting medications required and costs incurred are
			 substantially higher.
			(23)More than
			 5,000,000 people in the United States have been diagnosed with psoriasis or
			 psoriatic arthritis, including children. Psoriasis is a lifelong skin disease
			 that occurs when faulty signals in the immune system cause skin cells to
			 regenerate too quickly. Extra skin cells build up on the skin’s surface forming
			 red, flaky, scaly lesions that can itch, crack, bleed, and be extremely
			 painful. Psoriasis generally appears on the joints, limbs, and scalp, but it
			 can appear anywhere, covering some people from head to toe. The National
			 Psoriasis Foundation estimates the cost of psoriasis care in the United States
			 ranges from $650,000,000 a year to $4,300,000,000 a year. A recent study
			 estimates that Americans with psoriasis lose about 56 million hours of work and
			 spend $2 to $3 billion to treat the disease each year.
			(24)Sarcoidosis
			 results in small growths of blood vessels, cells, and connective tissue and
			 leads to problems in the skin, lungs, eyes, joints, and muscles. Sarcoidosis is
			 a disease due to inflammation that can attack any organ in the body in any
			 location. The disease is characterized by the presence of granulomas, small
			 areas of inflamed cells. They can be either inside the body or on the body’s
			 exterior, appearing as sores on the face or shins. Sarcoidosis is most
			 frequently found in the lungs. There are about 25,000 cases of sarcoidosis in
			 the United States. African-Americans have a higher risk for sarcoidosis than do
			 other Americans. However, the disease occurs in every race in the United States
			 and throughout the world, including in individuals of European ancestry.
			 Sarcoidosis occurs predominantly between the ages of 20 and 40 years of
			 age.
			(25)Vitiligo affects
			 1 to 2 percent of the population, or about 3 to 6 million Americans, and
			 affects every nationality, race, and gender equally. Vitiligo is an autoimmune
			 disease in which the immune system mistakenly attacks the pigment cells in the
			 skin. It appears as milky white patches and can occur anywhere on the body.
			 Usually progressive, it can have a devastating impact on a patient’s mental
			 state, especially in those with darker skin. Cost varies by treatment.
			 Treatment can cost up to $150 a month for topical medications, $2,000 to $3,000
			 for a home unit for phototherapy, and up to $30 per doctor’s office visit 2 to
			 3 times per week. Laser treatments can cost $100 to $200 per treatment per
			 area. Diagnosis can be extremely difficult, as loss of pigment occurs in
			 several other conditions, and physician education is lacking. It can take
			 several months or trips to several different dermatologists for a definitive
			 diagnosis.
			3.Research on
			 environmental triggers of autoimmune diseasesSubpart 12 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285l et seq.) is amended by adding at the
			 end the following:
			
				463C.Research on environmental triggers of autoimmune
		  diseases(a)The Secretary, acting through the Director
				of the Institute and in collaboration with the directors of such other national
				research institutes as the Secretary deems appropriate, shall award not less
				than 2 grants to eligible entities for the conduct or support of research on
				environmental triggers, such as heavy metals, phalates, and pharmaceuticals,
				that can cause the initiation of autoimmune diseases in genetically predisposed
				individuals.
					(b)Each grant under
				this section shall be for a period of 5 years.
					(c)In this section, the term eligible
				entity means—
						(1)a nonprofit
				organization;
						(2)a consumer group;
				or
						(3)an institution of
				higher education (as defined in section 101 of the Higher Education Act of
				1965); or
						(4)a Federal, State,
				or local
				agency.
						.
		4.Grants to
			 increase awareness of autoimmune diseases
			(a)PurposeThe
			 purpose of this section is to increase awareness of autoimmune diseases in
			 order to provide to the public a more complete understanding of these diseases,
			 which affect 5 to 10 percent of the people in the United States.
			(b)AmendmentsTitle
			 III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by inserting after section 317S the
			 following:
				
					317T.Grants to
				increase awareness of autoimmune diseases
						(a)GrantsThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall award grants to eligible entities to conduct public and
				professional awareness activities regarding autoimmune diseases.
						(b)Use of
				fundsIn conducting public and professional awareness activities
				with a grant under this section, an eligible entity may do any of the
				following:
							(1)Promote increased
				awareness of early intervention and treatment so as to significantly improve
				the quality of life for people with autoimmune diseases.
							(2)Target minority
				communities that may be underserved or disproportionately affected by
				autoimmune diseases.
							(3)Target women (who
				are disproportionately affected by autoimmune diseases) so as to help reduce
				the amount of time taken for correct diagnosis of such diseases, which often
				takes more than 1 year.
							(c)Eligible
				entityFor purposes of this section, the term eligible
				entity means a nonprofit organization, a consumer group, an institution
				of higher education (as defined in section 101 of the
				Higher Education Act of 1965), a
				Federal, State, or local governmental agency, or a media organization.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $18,000,000 for each of fiscal years 2009 and
				2010.
						.
			5.Grants for
			 education on relationship between autoimmune diseases and mental
			 illnessesTitle III of the
			 Public Health Service Act (42 U.S.C.
			 241 et seq.), as amended by section 4, is amended by inserting after section
			 317T the following:
			
				317U.Grants for
				education on relationship between autoimmune diseases and mental
				illnesses
					(a)GrantsThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, shall award grants to eligible entities for the
				education of health care providers on potential links between autoimmune
				diseases and cognitive and mood disorders, such as depression.
					(b)Eligible
				entityFor purposes of this section, the term eligible
				entity means a nonprofit organization, a consumer group, an institution
				of higher education (as defined in section 101 of the
				Higher Education Act of 1965), a
				Federal, State, or local governmental agency, or a media organization.
					(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2009 and
				2010.
					.
		6.Loan repayment
			 program regarding physician research on autoimmune diseasesTitle IV of the
			 Public Health Service Act (42 U.S.C.
			 281 et seq.) is amended—
			(1)by redesignating
			 the second section 487F as section 487G; and
			(2)by inserting after
			 section 487G (as so redesignated) the following:
				
					487H.Loan repayment
				program regarding physician research on autoimmune diseases
						(a)EstablishmentTo
				the extent and in the amounts provided in advance in appropriations Acts, the
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, shall establish a program to enter into contracts with
				qualified physicians under which such qualified physicians agree to conduct
				research for a period of at least 3 years regarding autoimmune diseases in
				consideration of the Federal Government agreeing to repay, for each year of
				service conducting such research, not more than $35,000 of the principal and
				interest of the educational loans of such qualified physicians.
						(b)Application of
				provisionsExcept as inconsistent with this section, the
				provisions of sections 338B, 338C, and 338E shall apply to the program
				established under this section to the same extent and in the same manner as
				such provisions apply to the National Health Service Corps Loan Repayment
				Program established in subpart III of part D of title III.
						(c)Qualified
				physicianFor purposes of this section, the term qualified
				physician means any individual who has received, or will have received
				by the time of the research to be conducted under this section, a degree of
				doctor of medicine or its equivalent and is licensed to practice medicine in
				the United
				States.
						.
			
